865 F.2d 260
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Vernon E. RODMAN, Plaintiff-Appellant,v.Richard P. SEITER;  Ted Engle;  Carl E. Humphreys;  Bruce M.Brunswick;  Mike Barnes, Lt.;  T.J. Anderson;  Homer O.Friend;  James Potter, Lt.;  Thomas Bunsey;  George Chapman;Gerald McKinney, Sgt.;  Mrs. Jacobs;  Ron Forrest;  CherylDexter;  Ms. Cooper;  D. Anderson, Defendants-Appellees.
No. 88-3573.
United States Court of Appeals, Sixth Circuit.
Dec. 12, 1988.

1
Before MERRITT and RALPH B. GUY, Jr., Circuit Judges, and EDWARD H. JOHNSTONE, Chief District Judge.*

ORDER

2
Vernon E. Rodman, an Ohio prisoner proceeding pro se, appeals from the district court's grant of summary judgment in favor of the defendants.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Seeking monetary damages as well as injunctive relief, Rodman brought suit under 42 U.S.C. Sec. 1983 alleging that his right of privacy had been violated by the presence of female correctional officers in the Hocking Correctional Facility dormitories.


4
The district court granted summary judgment to defendants.  The court concluded that there was no genuine issue of material fact in dispute and that defendants were entitled to judgment as a matter of law.  Specifically, the court found that Rodman's claim of invasion of privacy was decided in Kent v. Johnson, 821 F.2d 1220 (6th Cir.1987), and that the evidence was unrefuted that bona fide measures had been taken to accommodate the inmates' privacy interests.


5
Upon review, we find no error.  Therefore, for the reasons set forth in the district court's order dated June 1, 1988, we hereby affirm the judgment of the district court.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Edward H. Johnstone, Chief U.S. District Judge for the Western District of Kentucky, sitting by designation